Citation Nr: 1201519	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  98-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active service from July 1958 to March 1959 and from September 1960 to August 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was previously before the Board in August 2001, April 2007, and July 2010.  It was remanded on each occasion for additional development.  In addition, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) in December 2006.  In a January 2011 decision, the Board denied, in part, the Veteran's appeal as to this issue.  The Veteran subsequently appealed, and in an August 2011 order, the Court of Appeals for Veterans' Claims (Court) granted a Joint Motion by the parties, thus vacating the January 2011 decision as to this issue and remanding the matter back to the Board for further action consistent with the Joint Motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the August 2011 Joint Motion, the parties noted that the Board, in March 2005, requested a medical opinion without examination from a VA psychologist to reconcile previous psychiatric findings and diagnoses to determine the correct diagnosis of any current neuropsychiatric disorder and/or personality disorder.  In response the Board received a December 13, 2006 report from a VA psychologist, in which the psychologist stated, in part, that it was impossible to determine the Veteran's status by history alone without the benefit of psychological testing and face to face clinical interview.  

Thus, the parties concluded that the report did not constitute an adequate medical opinion.  Although the psychologist thoroughly summarized the appellant's pertinent medical history and provided detailed reasoning for her responses to the questions posed, the fact that she prefaced her report with the concession that it was impossible to determine the appellant's psychiatric status without psychological testing and a face to face clinical interview, rendered her opinion inadequate.  Accordingly, the parties found that VA has a duty to provide a medical opinion that includes providing reasonable tests and other examination necessary to render a meaningful medical opinion.  

Given this finding, a remand is necessary so that a face to face psychological evaluation with appropriate psychological testing can be afforded to the Veteran in order to determine the Veteran's psychiatric status, including the likely etiology of any current psychiatric disability.  On remand, prior to arranging for the examination, the RO should obtain any available records of VA mental health treatment and/or evaluation from January 2011 to the present.  The RO should also ask the Veteran to identify any additional sources of mental health treatment or evaluation he has received since January 2011, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any available records of VA mental health treatment and/or evaluation from June 2011 to the present.  The RO should also ask the Veteran to identify any additional sources of mental health treatment or evaluation he has received since January 2011, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  To the extent records are sought but cannot be obtained, the claims folder should contain documentation of the attempts made, and the Veteran and his attorney should be so notified.

2.  The RO should arrange for a VA psychological evaluation to determine the correct diagnoses of any current neuropsychiatric disorder and/or personality disorder and to determine whether any such disability was manifest in service, was aggravated (permanently made worse) by service, or is otherwise related to service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any appropriate psychological testing should be performed.  The psychologist should then provide medical opinions, which respond fully to the following instructions:  

A) Please reconcile the previous psychiatric findings and diagnoses of record with your own evaluation and testing to determine the correct diagnoses for any current neuropsychiatric and/or personality disorder(s).  

B) For each diagnosed disorder, please provide an opinion as to the most likely time of onset of the disorder.  If it is determined that any disorder had its onset prior to service, please identify the evidence that leads to that conclusion, and please provide an opinion as to whether the disorder was at least as likely as not (i.e. a 50% chance or greater) permanently aggravated by service.  If it is determined that a personality disorder pre-existed service, please indicate if it was permanently made worse by superimposed acquired pathology.  If it is determined that any disorder had its onset after the Veteran's separation from service, please offer an opinion as to whether it is at least as likely as not (i.e. a 50% chance or better) that the disorder is related to one or both of the Veteran's periods of military service.  Please comment on whether any acquired pathology now found is related to personality disorders noted during service.

The psychologist should explain the rationale for all opinions given.

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

